DECISION
The application of the above-named defendant for a review of the sentence of four years, imposed on November 13, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of uttering a fraudulent check punishable by not more than 5 years imprisonment or by a fine of not more than 85000, or both, yet received but a 4 year sentence with 44 days jail time credit, and will be eligible for parole consideration in July, 1969, after being received November 15, 1968, although the sentencing judge at least once deferred imposition of sentence.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.